Whitfield, C. J.,
delivered the opinion of the court.
It was fatal error to give a charge that the jury could only-find for the appellants, the plaintiffs below, to the extent of $15,. the amount of attorney’s fee. Whether the landlord’s lien had been waived by Mrs. Holden should have gone to the jury on the-testimony in the case, and, as involved in this, the right of the-plaintiffs to recover the value of the seven hundred forty-six pounds of lint cotton which the appellee admitted it had. We-concur with the learned court below that, on the testimony in the record now before us, the plaintiffs were not entitled to recover any more than the $15 attorney’s fee and the value of the said seven hundred forty-six pounds of lint cotton, with interest thereon; but the charge given was, in effect, a peremptory charge-to find for the defendants as to the value of this lint cotton.
Wherefore the judgment is reversed and the cause remanded..

Reversed.